Broyles, C. J.,
dissenting. I agree that under the facts stated in the petition the deceased was a trespasser upon the premises of the railway company. That being true, the defendant would not be liable except for wilful and wanton negligence after it had discovered the presence of the trespasser in a position of peril. The petition does not allege that the defendant’s agents were guilty of wilful and wanton negligence, and the facts set forth in the peti*590tion fail to show such negligence. Although the engineer saw the deceased 1000 yards away, he was not on the track, but was walking between the double tracks, and the engineer could reasonably have anticipated that the trespasser (presumably a person of ordinary hearing and intelligence). would hear the noise of the train and step away a few feet into a place of safety. See Sims v. Macon & Western R. Co., 28 Ga. 93; Central R. Co. v. Brinson, 70 Ga. 207 (5); Hammontree v. Southern Ry. Co., 45 Ga. App. 728; Potts v. Southern Ry. Co., 47 Ga. App. 268. In my opinion the petition was properly dismissedi on demurrer.